Dewey, J.
This indictment properly charges a burglary in the shop of Joseph L. Drew and Joseph L. Drew, Jr. The allegation that it was “in a certain building, to wit, the shop,” is in conformity with the approved precedents in books of criminal pleading. The second count, charging a larceny in the same shop, is also sufficient. The motion in arrest of judgment was therefore properly overruled by the municipal court.
The other questions in the present case arise upon exception taken to the rulings of the court upon the trial. As to that of alleged variance between the proof and the allegations, arising from the fact that it was proved that the building in which the Drews had their shop contained also several other rooms, *105occupied by other tenants, we think it cannot avail. The particular allegation was that of a burglary in the shop of the Drews. Such shop might well be one or more rooms, part of a large building, containing many other rooms occupied by other persons. The proof must show the offence to have been committed in this shop; and if thus shown, then the fact is sufficiently proved that the same was committed in a certain building, to wit, the shop of Joseph L. Drew and Joseph L. Drew, Jr.
The further point suggested upon the argument, that there was no proof before the jury that the rooms occupied by the Drews were used by them as a shop, is not properly open upon this bill of exceptions. The evidence is not reported upon that point, and no ruling was asked distinctly thereon, as it should have been if the defendant wished to raise an issue as to the sufficiency of the proof to maintain that allegation in the indictment. Exceptions overruled.